     Case 3:20-cv-10753-MAS-ZNQ Document 74 Filed 10/06/20 Page 1 of 2 PageID: 2035




                                                State of New Jersey
PHILIP D. MURPHY                             OFFICE OF THE ATTORNEY GENERAL                                    GURBIR S. GREWAL
    Governor                               DEPARTMENT OF LAW AND PUBLIC SAFETY                                  Attorney General
                                                     DIVISION OF LAW
SHEILA Y. OLIVER                                        25 MARKET STREET                                      MICHELLE L. MILLER
   Lt. Governor                                            PO Box 112                                               Director
                                                    TRENTON, NJ 08625-0112


                                                     October 6, 2020

       Honorable Michael A. Shipp, USDJ
       United States District Court for the District of New Jersey
       Clarkson S. Fisher Building & U.S. Courthouse
       402 East State Street
       Trenton, NJ 08608

                       Re:     Donald J. Trump for President, Inc., et al. v. Way
                               Civ. No.: 20-10753 (MAS-ZNQ)

       Dear Judge Shipp:

               The State submits this letter to apprise this Court of an order the Supreme Court issued last
       night, in which the Court stayed an injunction of another state’s elections-related laws. See Andino
       v. Middleton, 592 U.S. ____, ____ (2020) (slip op. at 1). In Andino, the district court had enjoined
       a South Carolina law requiring residents who vote by mail to procure a separate witness to sign a
       statement that they observed the voter swear and affirm they are qualified to vote. While the law
       at issue there is distinct from New Jersey’s, the Court’s order is relevant in two respects.

                First, although the Court stayed the district court’s injunction, to protect the votes that were
       already cast, the Court determined that “any ballots cast before this stay issues and received within
       two days of this order may not be rejected for failing to comply with the witness requirement.” Id.
       at 1 (emphasis added). That order appears to reflect the understanding, substantiated by the record
       in this case, that ballots can take at least two days to be delivered by mail, and that such a two-day
       timeframe is necessary to prevent the disenfranchisement of voters. The same is true here.

               Second, Justice Kavanaugh, in a concurrence accompanying the Court’s order, laid out his
       reasoning for why he believed the Court was correct in rejecting an injunction of a state’s elections
       laws. Id. at 1-2. For one, he wrote, the Constitution “principally entrusts the safety and the health
       of the people to the politically accountable officials of the States,” and states thus merit “especially
       broad latitude” when they “act in areas fraught with medical and scientific uncertainties.” Id. at 2
       (quoting S. Bay United Pentecostal Church v. Newsom, 590 U. S. ___, ___ (2020) (Roberts, C.J.,
       concurring in denial of application for injunctive relief)). Justice Kavanaugh noted this deference
       extended to state elections laws: “a State legislature’s decision either to keep or to make changes
       to election rules to address COVID-19 ordinarily ‘should not be subject to second-guessing by an


                    HUGHES JUSTICE COMPLEX • TELEPHONE: (609) 376-2964 • FAX: (609) 777-3607
                     New Jersey Is An Equal Opportunity Employer • Printed on Recycled Paper and Recyclable
Case 3:20-cv-10753-MAS-ZNQ
 October 6, 2020           Document 74 Filed 10/06/20 Page 2 of 2 PageID: 2036
                                                                       Page 2

 unelected federal judiciary.” Id. at 2. For another, Justice Kavanaugh added, the Purcell principle
 makes clear that “federal courts ordinarily should not alter state election rules in the period close
 to an election.” Id. (citing Purcell v. Gonzalez, 549 U. S. 1 (2006)). These justifications strongly
 counsel against granting the relief Plaintiffs seek in their preliminary injunction motion.

                                            Sincerely,

                                            /s/ Matthew J. Lynch
                                            Matthew J. Lynch
                                            Deputy Attorney General

 Cc: Counsel of Record (via CM/ECF)




                   HUGHES JUSTICE COMPLEX • TELEPHONE: (609) 376-2964 • FAX: (609) 777-3607
               New Jersey Is An Equal Opportunity Employer • Printed on Recycled Paper and Recyclable
